Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	TD filed on 02/18/2021 has been approved by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Tan et al. (US 9322735) describes a method comprising: performing a gas leak detection survey by measuring one or more gas concentration values at one or more measurement points using a gas concentration measurement device carried by a moving vehicle along a survey path, determining one or more geospatially-referenced locations of the one or more measurement points using a positioning device carried by the moving vehicle, and measuring one or more wind direction values using a wind direction determination device carried by the moving vehicle, wherein the one or more wind direction values are measured within a time interval during which the one or more gas concentration values are measured, the time interval being less than or equal to 2 minutes; converting, using at least one hardware processor, the one or more measured wind direction values to data representative of wind direction relative to ground; determining, 

	Steel et al. (US 9599597) describes a method comprises employing at least one processor to: identify a first gas emission plume event according to a first set of gas emission data resulting from a first mobile measurement run performed by a mobile measurement device along a first measurement path, the first set of gas emission data reflecting a first set of gas concentration data acquired during the first mobile measurement run and a first set of associated atmospheric condition data characterizing the first mobile measurement run; generate a prior 2-D surface map of gas emission source probabilities according to the first set of gas emission data; receive a second set of gas emission data resulting from a 

	Steel et al. (US 9823231) describes a computer system comprising at least one processor and associated memory configured to: group a plurality of measured natural gas concentration peaks into a collection assigned to a single natural gas leak, the peaks being defined by natural gas concentration data measured by a mobile gas concentration measurement device carried by a vehicle along a survey path, the vehicle carrying a positioning device configured to determine geospatially-referenced locations of gas concentration measurement points along the survey path, the vehicle further carrying a wind direction determination device configured to measure wind direction values along the survey path, wherein grouping the plurality of peaks is performed according to an inter-peak distance determined according to geospatially-referenced locations measured by the positioning device, and further according to a representative wind direction 

	Steel et al. (US 10386258) describes  a method comprising: performing a sequence of gas leak detection survey runs along a common survey path, each gas leak detection survey run comprising measuring gas concentration values using at least one gas concentration measurement device carried by at least one moving vehicle along the survey path; employing at least one hardware processor to generate a sequence of emission rate indicators indicative of an emission rate of a gas emission source measured at a geospatially-referenced location over multiple gas leak detection survey runs, each emission rate indicator being determined according to a concentration of a gas measured during a corresponding gas leak detection survey run; and employing the at least one hardware processor to determine that a change in the emission rate of the gas emission source meeting a predetermined condition has occurred by performing a comparison between a first subsequence of the sequence of emission rate indicators and a second subsequence of the sequence of emission rate indicators.

.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrei Popovici Reg. No. 42,401 on February 17, 2021.
The application has been amended as follows: 
Replace with 26 and 27 with:

    PNG
    media_image1.png
    390
    639
    media_image1.png
    Greyscale

identifying at least one angular search area suspected to have a natural gas leak source and extending upwind from a gas concentration measurement point, the angular search area having an axis indicating a representative wind direction relative to a geo-referenced location of the gas concentration measurement point, the angular search area having a width relative to the axis, wherein the width is indicative of a wind direction variability characterizing a plurality of wind direction measurements in an area of the gas concentration measurement point;

graphically highlighting a part of a display of a street map selectively within the identified angular search area and local potential leak source area.


    PNG
    media_image2.png
    554
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    584
    media_image3.png
    Greyscale

Allowable Subject Matter
4.	Claims 1-27 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a natural gas leak detection system comprising: identifying at least one angular search area suspected to have a natural gas leak source and extending upwind from a gas concentration measurement point, the angular search area having an axis indicating a representative wind direction relative to a geo-referenced location of the gas concentration measurement point, the angular search area having a width relative to the axis, wherein the width is indicative of a wind direction variability characterizing a plurality of wind direction measurements in an area of 

Claims 2-25 are allowed due to their dependency on claim 1.

Regarding claim 26:
The primary reason for the allowance of claim 26 is the inclusion of a non-transitory computer-readable medium encoding instructions which, when executed by at least one hardware processor and associated memory, cause the at least one hardware processor and associated memory to  identifying at least one angular search area suspected to have a natural gas leak source and extending upwind from a gas concentration measurement point, the angular search area having an axis indicating a representative wind direction relative to a geo-referenced location of the gas concentration measurement point, the angular search area having a width relative to the axis, wherein the width is indicative of a wind direction variability characterizing a plurality of wind direction measurements in an area of the gas concentration measurement point; identifying a local potential leak source area comprising the gas concentration measurement point; and graphically highlighting a part of a display of a street 

Regarding claim 27:
The primary reason for the allowance of claim 27 is the inclusion of a system comprising at least one hardware processor and associated memory configured to: identifying at least one angular search area suspected to have a natural gas leak source and extending upwind from a gas concentration measurement point, the angular search area having an axis indicating a representative wind direction relative to a geo-referenced location of the gas concentration measurement point, the angular search area having a width relative to the axis, wherein the width is indicative of a wind direction variability characterizing a plurality of wind direction measurements in an area of the gas concentration measurement point;
identifying a local potential leak source area comprising the gas concentration measurement point; and graphically highlighting a part of a display of a street map selectively within the identified angular search area and local potential leak source area. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.



Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 18, 2021